Citation Nr: 1438918	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-23 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a heart disability, including as secondary to the service-connected PTSD. 

3. Entitlement to service connection for hypertension, including as secondary to the service-connected PTSD. 

4. Entitlement to service connection for sleep apnea, including as secondary to the service-connected PTSD. 

5. Entitlement to service connection for residuals of a broken left wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.   He had honorable combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. In that decision, all issues were denied. 

In December 2011, the Veteran testified before the Board. The transcript is in the file and has been reviewed. 

In April 2012, this claim was remanded for further development. 

The Veteran filed a claim for entitlement to a TDIU in September 2008 and the RO denied the claim in October 2009; the Veteran did not file a notice of disagreement. In May 2012, the Veteran stated he could only stand at home and work three to four hours per day due to leg swelling (his bilateral lower extremity peripheral neuropathy is service connected). There is no indication that this claim has been adjudicated by the Agency of Original Jurisdiction (AOJ). This matter is referred to the AOJ for appropriate action. 

The United States Court of Appeals for Veterans Claims has clarified that a claim for a TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009). Thereafter, in Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU. 24 Vet. App. 311, 315 (2011). The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion." Id.  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was denied in an August 2007 rating decision. The Veteran was mailed notification of the denial in August 2007, and he did not appeal. Given all of the above, and in particular, the Veteran's assertion of entitlement to TDIU based in part on other service-connected disabilities (peripheral neuropathy) not currently before the Board, the Board finds that the appropriate action on the Veteran's current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ. Accordingly, the issue of entitlement to TDIU has been raised by the record again, and is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1. For the entire time period on appeal, there has been occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, anger, disturbances of motivation and mood, and some memory loss. 

2. Valvular heart disease, status-post mitral valve replacement, has not been shown to have manifested during service and is not otherwise shown to be related to a service-connected disability; the Veteran does not have a presumptive heart disability. 

3. Hypertension has not been shown to have manifested during service or within one year of service and is not otherwise shown to be related to active service. 

4. Sleep apnea has not been shown to have manifested during service and is not otherwise shown to be related to a service-connected disability. 

5. The Veteran does not have residuals of a broken left wrist. 



CONCLUSIONS OF LAW

1. For the entire time period on appeal, the criteria for an evaluation of 50 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic code (DC) 9411 (2013).

2. The criteria for an award of service connection for a heart disability, to include valvular heart disease, status post mitral valve replacement, have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013). 

3. The criteria for an award of service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 

4. The criteria for an award of service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

5. The criteria for an award of service connection for the residuals of a broken left wrist have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a July 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment, VA (to include Batavia, San Diego and Loma Linda records), Vet Center, Social Security Administration (SSA) and private medical records have been associated with the claims file. 

The Veteran filled out an authorization and consent form for UCSDMC and VA records in April 2012; the Veteran stated these records would show treatment for his mitral valve implant (he may have been indicating the surgeon was from UCSDMC). UCSDMC responded in June 2012 they were unable to identify the Veteran as a patient with the information provided. In July 2012, VA called UCSDMC for clarification. UCSDMC could not locate the Veteran in the system and the RO staffer indicated there were some records from UCSDMC so the Veteran must have been a patient. UCSDMC stated the Veteran needed to contact them to resolve a discrepancy. In July 2012, VA sent a letter to the Veteran telling him to contact UCSDMC to obtain records. The Veteran did not follow up with this request, but did send in SD VAMC records (also, these VA records show that the mitral valve operation took place at VA-see December 2003 VA operative report). VA met the duty to assist here. See 38 C.F.R. § 3.159(c)(1)(i) (2013). 

New VA examinations were conducted, consistent with the directions of the April 2012 remand; substantial compliance with the remand has been accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds the examination reports to be fully adequate and consistent with the rest of the evidence. Id. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the Board hearing shows that the Veteran provided information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claims. The Veteran has not raised complaints regarding the conduct of the hearing, which he attended with his representative. The Board finds the duties to notify and to assist have been met. 

Initial Increased Rating PTSD

The Board finds that a 50 percent rating best approximates the Veteran's symptoms during the time period on appeal because he has consistently shown to be angry, irritable, and depressed. VA examinations show he has typical PTSD symptoms plus sleep impairment as well as disturbances of motivation and mood. As explained below, the Board relies on the competent and credible evidence in the file in coming to this determination. 

When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Here, the record shows service connection was originally granted for PTSD with an effective date of June 5, 2007 (date of claim). The Veteran is currently assigned a 30 percent rating for the entire time period on appeal. As explained further below, the Board has considered staged ratings, but finds a 50 percent rating is warranted for the entire time period on appeal. 

The Veteran's PTSD disability rated under the mental disorder schedule of ratings under 38 C.F.R. § 4.130 (2013). All mental disorders are rated under this code. The psychiatric symptoms listed in the below rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Further, 38 C.F.R. § 4.126(a) (2013), addressing evaluations of mental disorders, states: "[w]when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission." Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity. Symptoms typifying this rating include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Such symptoms typifying this rating include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment. Typical symptoms are listed as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2013). 

In this case, the Veteran has been assigned Global Assessment of Functioning (GAF) scores ranging from 50 (see October 2008 VA mental health record) through 65 (see August 2010 VA mental health record). The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995) and 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. 38 C.F.R. § 4.126 (2013); VA O.G.C. Prec. Op. No. 10-95 (Mar. 1995). 

According to the DSM-IV, GAF scores of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers). Id. Scores of 61 to 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

In adjudicating this claim, the Board must assess the competence and credibility of lay evidence. Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. The Board must also assess the credibility, and probative value of the evidence of record in its whole. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Veteran contends that his psychiatric symptoms warrant a rating higher than 30 percent. In October 2007, the Veteran explained that after a motor vehicle accident (MVA) in 2006 (prior to the appeal period), he stopped drinking and smoking. Since service, the Veteran had been symptomatic with sleeping problems and depression. He had a temper which resulted in poor relationships with his children and few friends. He did not like crowds, rarely socialized and had feelings of suicide. In February 2008, he stated he had panic attacks more than once weekly and had trouble sleeping (nightmares). In May 2008, his wife asserted he had anger, lack of sleep, hypervigilence, startle response, depression, fatigue. In December, he noted erratic sleep/sleeplessness, trouble concentrating, paranoia, anger, impatience, anxiety and panic attacks, suicidal tendencies as well as bouts of depression and isolating. 

In December 2011, the Veteran testified at a Board hearing he had "night sweats," nightmares and was sleeping only two to three hours "a shift." (Transcript, p 3.) He was irritable, isolating and had only one friend, a "stepson" of sorts. (Transcript, p 5.) He quit working because of a car accident, intimating that he might have been trying to kill himself, but did not quite remember the circumstances of the accident. (Transcript, pp 6-7.) He stated he was not afraid of dying and if his medical condition had not improved after the [2006] accident, he would have "gone." (Transcript, p 7.) 

The Veteran married while the claim was pending. In July 2007, the Veteran's partner (and now wife) filled out a SSA residual capacity assessment and noted that she paid bills and handled checkbook because the Veteran had a poor memory. She noted he seemed to handle stress ok, but that there was some impairment. In April 2008, she wrote to VA to say she had lived with and known the Veteran for ten years. She saw he only slept for four hours at a time and his sleep patterns were erratic. He often woke up panicked after a nightmare. She stated that since early 2008, panic attacks and nightmares occurred nightly. 

The Board finds the Veteran and his wife are competent to describe his symptoms and experiences regarding his PTSD because these are things they have actively observed or experienced. 38 C.F.R. § 3.159(a)(2). To the extent the Veteran has been competent, he has been relatively credible during the time period on appeal. Caluza, 7 Vet. App. 498. But, the May 2012 VA examination report noted psychiatric testing revealed an over-reporting of symptoms (it was still determined he did have PTSD). His statements are assigned limited weight regarding symptom report as a result. The Veteran's wife is competent and credible in her descriptions of the Veteran's symptoms; her statements are highly probative. 

Records during the appeal period support that the Veteran has moderate symptoms, to include occupational and social impairment with reduced reliability and productivity. The August 2007 VA examination report shows he reported sleep problems, impatience and some impaired impulse control. The mental status examination (MSE) was mostly normal, but he was irritable, anxious and depressed. Panic attacks were absent. Thought processes were abnormal as he was preoccupied with Vietnam memories. His memory was abnormal in that he had difficulty with retention and remembering to complete tasks. The examiner found his psychiatric symptoms were overall mild to moderate. He had difficulty in establishing and maintaining work and social relationships and he had decreases in work efficiency especially during periods of significant stress. He had difficulty with commands that involved several steps. 

The May 2009 VA psychiatric examination report showed the Veteran reported no remission since the last evaluation and that symptoms of sleep impairment (with continual sweats and nightmares), avoidance, detachment, hypervigilance, irritability and anxiety were persistent. He reported occasional panic attacks and chronic depression. MSE showed pressured speech and admitted to depressed mood along with suicidal thoughts without intent. He stated he had problems with concentration and memory; specifically, remembering names and numbers. 

At the May 2012 VA PTSD examination, the examiner noted diagnoses of dysthymic disorder and alcohol abuse by history, which could not be separated from the service-connected disability as symptoms were concurrent and overlapped. The examiner saw he had depression was exacerbated by medical problems that developed after a 2006 accident (prior to the claim period). The Veteran stated he had only very occasional alcohol intake recently and claimed his last alcohol-related charge was ten years ago. He no longer had as many bad nightmares as he used to and with medication his sleep was improved (though he still took naps.) He described a low-grade depression. There was no evidence of psychotic symptoms and it seemed that some typical PTSD symptoms (i.e., intrusive thoughts) were only a problem if triggered. The examiner felt the Veteran had occupational and social impairment with reduced reliability and productivity; he also had a depressed mood, mild memory loss and disturbances of motivation and mood. Overall, the examiner described the PTSD as mild and stated his symptoms seemed relatively consistent since 2006, noting that the depression was linked to chronic health problems in addition to PTSD. 

VA treatment records show many examples of the symptoms described above (see, for example, October 2008 VA mental health records noting mood swings, anxiety, and signs of irritability). A few notes showed some improvement; for example a March 2008 VA primary care record showed he was taking care of himself and showing signs of appropriate coping. In December 2008, it was noted he was calmer and "less irritable." (See also January 2009 VA mental health record noting a good mood and a mostly normal mental status examination.) In March 2010, he noted he was able to deal with his financial situation by filing for bankruptcy. More typical is an October 2009 VA mental health record noting he was depressed, irritable, and agitated. 

Memory impairment and sleep problems were recurring problems. For example, an April 2008 VA addendum noted the Veteran called in to ask if he had diabetes mellitus and his primary care doctor indicated that he was told several times by her that he has diabetes. Sleep appeared to improve over time (see March 2010, June 2010, August 2010 and January 2012 VA mental health records). 

Although suicidal ideation was consistently addressed, the Veteran was often assessed as not dangerous to himself or others (August 2007 VA examination report). Sometimes it was noted to be not present (October 2007 VA behavioral intake record) or transient (January 2009 VA mental health record). Several times the self-harm potential was addressed as minimal (see, for example August 2010 VA mental health record) and in a September 2011 VA record suicidal ideation was noted, but the Veteran stated he was not going to act on them and usually thought of them while frustrated. Also, a disheveled presentation was noted at the May 2009 VA examination and in April 2012 (he stated he was dressed appropriately). 

Socially, the August 2007 VA examination report showed the Veteran was twice divorced with a current girlfriend and had a few Veteran friends. He claimed to have a decreased social life and stated he did not trust others and avoided them. It was noted that PTSD symptoms (irritability, exaggerated startle, etc.) caused distress and impairment in social functioning. As noted he claimed to avoid crowds (see October 2008 VA mental health record), but the October 2007 VA behavioral intake noted he would go to the casino with his wife. Records showed he struggled to get along with at least one neighbor, stating he "threatened to shoot" but ultimately called the police (see March and May 2009 VA MH records). In May 2009, the examination report showed his social functioning was unchanged since last examination and reported getting along well with his wife but was distant with others. 

Several records show he did interact with others with some success (see, June 2010 and November 2011 VA MH records noting hunting activities with a neighbor). A February 2012 VA MH record noted the Veteran interacted socially with his buddy, with whom he had "gotten real tight." His wife was supportive. The clinician noted symptoms had settled down and he was managing them better. At the May 2012 VA examination, he described his relationship with his wife as "great." He had phone contact with one of his sons but had not seen him due to distance and finances. He also mentioned his unofficially adopted son who continued to live with him. He reported one friend who was also a neighbor. He would go hunting and stay with a neighbor and stepson who joined him for six weeks during the season; that was when he really enjoyed himself. He liked to get away from other people, but called his wife twice daily when he was gone to assure her he was ok. 

Regarding occupational impairment, at his initial VA examination in August 2007, he claimed to have a decrease in work functioning and stated he had not been able to work since his 2006 accident due to decreased concentration and inability to focus. At the May 2009 VA examination, the Veteran stated he had multiple contracting licenses before his accident and if he did not receive an increase in his service-connected disability he wanted to be retrained to do small projects. He spent most of his day at home and was able to maintain hygiene and basic activities of daily living, but was highly reliant on his wife. Occupational functioning was unchanged since last examination in that the symptoms of PTSD, such as fatigue and detachment, would contribute to a moderate level of impairment in occupational functioning. In prior employment, he kept contact with others to a minimum. The May 2012 examination report again noted he owned his own company from 1996 to 2006, but had to stop after the 2006 accident due to physical problems. His licenses expired also, and he could not afford to get new ones. His energy was such that he felt good from about 5am to noon, and then he was tired. He felt his 2006 accident had decreased his concentration. 

Given the above evidence, the Board finds that a 50 percent rating is warranted for the entire time period in question. In coming to this conclusion, the Board notes the symptoms of sleep problems, depression, anxiety, memory problems, and disturbances of motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships.

There has been some evidence of symptoms such as suicidal ideation and a disheveled presentation; however, 38 C.F.R. § 4.130 directs that the Board focus on social and occupational impairment, and in particular, frequency, severity and duration. Vazquez-Claudio, 713 F.3d at 117. Here, the record fails to show that these symptoms rise to a level severity, frequency and duration that would warrant an increase. Although the Veteran exhibits a host of symptoms, they have resulted in a level of impairment deemed to be contemplated by the 50 percent evaluation now assigned throughout the appeal period. As such, a rating in excess of 70 percent is not warranted. 

To the extent that other mental illnesses are related to or concurrent with the service-connected PTSD, they are also rated here. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where the record does not separate the effects of a service-connected disability from the effects of a non-service-connected disability, the effects must be attributed to the service-connected disability). 

Regarding a TDIU, the Veteran filed a claim in September 2008 for TDIU as to all service-connected disabilities. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a claim for a TDIU can be part of an increased rating). This issue was denied in October 2009 and the Veteran did not appeal it. Then it was not re-raised in the context of an increased rating for PTSD. Instead, it was re-raised in May 2012 in the context of service-connected peripheral neuropathy (he could not stand at work). The Board finds TDIU has not been appealed or re-raised in the context of PTSD. See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (When the Veteran does not raise evidence of unemployability, no informal TDIU claim is raised). As a result, this issue is referred and not remanded. 

The Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected PTSD, as described above. For example, the evidence shows the Veteran has some social and occupational impairment with reduced reliability and productivity due to his symptoms. Such impairment is accounted for in the schedule. 38 C.F.R. § 4.130. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has concluded a rating of 50 percent is warranted for the entire time period on appeal. Hart, 21 Vet. App. 505. The weight of the credible evidence demonstrates that throughout the time period, PTSD warrants a 50 percent rating. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013) (stating any reasonable doubt is to be resolved in favor of the Veteran). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a); hypertension is listed as a chronic disease in that regulation. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board will consider continuity of symptomology in adjudicating this claim. 

Additionally, if a chronic disease (hypertension) is shown to a compensable degree within one year of service, service connection will be presumed. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013). If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b); see Allen v. Brown, 7 Vet. App. 439 (1995). 

As described above, the competency and credibility of the evidence must be considered. 

Heart disability

In addition to the above principles of service connection, the specific statute pertaining to claimed exposure to herbicides is 38 U.S.C.A. § 1116 (West Supp. 2013). For a veteran who has service in Vietnam, there is a presumption of exposure to herbicide agents. 38 C.F.R. § 3.307(a)(6)(iii) (2013). VA currently recognizes that ischemic heart disease is associated with exposure to herbicides. See 38 C.F.R. § 3.309(e) (2013). "Ischemic heart disease" includes (but is not limited to) acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. Id. 

The Veteran contended in his June 2007 claim that he had a heart condition due to his PTSD. In October 2007, the Veteran stated that after service, he drank and smoked heavily which caused high blood pressure and heart damage. His February 2008 notice of disagreement states that studies show that stress contributes to heart problems and hypertension. At the December 2011 Board hearing, the Veteran stated he had an enlarged heart (cardiomyopathy) he believed was due to exposure to herbicides in service. (Transcript, pp 9-10). He thought that his heart grew and "blew the valves out" and his heart valves needed to be replaced. (Transcript, p 10.) 
In May 2012, the Veteran stated he had no family history of heart problems but in 2003, VA started treating him for heart problems. In April 2008, his wife also stated she remembered the Veteran's 2003 treatment for an enlarged heart. 

The Board finds that the Veteran is not competent to state that he has ischemic heart disease because that requires expertise and the interpretation of diagnostic testing. Although he is competent to report his heart-related symptoms, he has not done so. He is competent to report treatment and history. 38 C.F.R. § 3.159(a)(2). He did not report any symptoms in service. 

Service treatment records show that upon enlistment in September 1965, a chest X-ray was negative. In October 1969, the report of medical examination (RME) showed he had a chest X-ray, but doesn't state the result. Clinical evaluation, however, was normal. A July 2007 VA Personnel Information Exchange System (PIES) response showed confirmed Vietnam service. 

Post-service records show a May 1970 VA hospital summary indicating treatment for gastritis. An X-ray of the chest at the time was negative. In October 1975, a VA Hospital summary again showed a chest X-ray was normal and unchanged in five and a half years. 

A July 1998 VA electrocardiogram (ECG) was normal. In January 2003, a VA record showed the Veteran had "borderline minimal cardiomegaly." In May, a VA cardiology record showed he was found to have hypertrophic obstructive cardiomyopathy (HOCM). In July, he requested a "disability letter" from his primary care physician. A December 2003 VA operative report from SD VAMC shows he underwent a mitral valve replacement (MVR) due to severe mitral regurgitation; he was discharged from VA the same month. His local VA cardiologist noted he underwent a MVR but also was drinking alcohol daily and not interested in quitting. 

A January 2006 VA cardiology record noted a May 2003 exercise treadmill test was negative for ischemia but limited due to dyspnea. In August 2006, RCRMC records show treatment after the Veteran was in a serious MVA (this occurred prior to the appeal period). He was on Coumadin for his heart valve replacement. Diagnostic imaging of the chest showed congestive failure for several days after accident. Over time, imaging showed it decreased. Other 2006 VA records noted cardiomyopathy and a VA ECG showed "minimal fluid overload possible." In February 2007, however, a VA cardiology record found no evidence of hypertrophic obstructive cardiomyopathy. In July 2007, a SSA residual capacity assessment and disability determination showed a primary diagnosis was MVR and secondary was cardiomyopathy. 

Several etiology opinions were given. In October 2007, a VA primary care record showed the Veteran called to ask if his PTSD or antidepressant medication caused heart problems. His doctor stated as far as she was aware, HOCM was a mechanical heart problem and was not caused by stress, but he should discuss the issue with his psychiatrist and cardiologist. 

A March 2011 VA heart examination shows the Veteran stated he was diagnosed as having ischemic heart disease in 2003 and that he had a heart attack in June 2003. He claimed he had a heart valve replacement in December 2003 at UCSDMC (as noted, the operative report and the discharge summary shows this operation was at VA). Examination of the heart showed size was normal and there was no sign of congestive heart failure, cardiomegaly or cor pulmonale. The diagnosis was status-post mitral valve replacement. First degree AV block was also noted, but not related to any claimed condition. An addendum also noted hypertensive heart disease. 

A May 2011 VA examination showed a diagnosis of ischemic heart disease, again apparently based on the Veteran's history. He stated the diagnosis occurred in January 2003 and then he had a myocardial infarction treated at UCSDMC. 

In May 2012, the Veteran received a new VA examination. The report shows the Veteran's prior treatment records were reviewed and a summary was provided. The examiner noted the past MVR and that the Veteran was "doing well" from a cardiac standpoint. The diagnosis was valvular heart disease, not ischemic heart disease. The etiology of the heart disease was mitral valve replacement. He did not have a past myocardial infarction and did not have congestive heart failure, arrhythmia, infectious heart conditions, or pericardial adhesions. He did have mitral valve regurgitation, status-post replacement; he had a mechanical mitral valve. He also had cardiac hypertrophy and dilatation via echocardiogram as of May 2012. 

The examiner explained that mitral regurgitation, mitral insufficiency or mitral incompetence is a disorder of the heart in which the mitral valve does not close properly when the heart pumps out blood. "It is the abnormal leaking of blood from the left ventricle through the mitral valve, and into the left atrium, when the left ventricle contracts, i.e. there is regurgitation of blood back into the left atrium." Mitral regurgitation is the most common form of valvular heart disease. This is a physical disorder of the valve and there was no documentation in the literature that suggests that mitral regurgitation is related to any mental disorder, to include PTSD. Therefore, it was less likely than not that hypertension was aggravated or caused by SC PTSD. The examiner also noted that mitral regurgitation was not a presumptive disability and was diagnosed more than 25 years after service; it was less likely than not that it was caused by service. 

Although the Veteran has not specifically alleged that his service-connected diabetes mellitus caused or aggravated a heart condition, a May 2008 VA diabetes mellitus examination showed that the Veteran did not have a non-diabetic condition (other than otherwise noted in report) that was aggravated by the diabetes. Also, a May 2009 VA examination for diabetes mellitus showed that the Veteran's history of cardiomyopathy pre-dated the diagnosis of type II diabetes and there was no evidence of aggravation. 

The Board assigns high probative weight to the May 2012 VA examination report because the examiner reviewed the file, examined and interviewed the Veteran and provided an opinion that addresses the lack of a diagnosis for ischemic heart disease (or any other presumptive heart disability under § 3.309) and explains that the etiology of status-post MVR is not related to military service, to include on a direct and secondary basis due to service-connected PTSD. Also probative is the May 2008 opinions regarding secondary service connection as to service-connected diabetes mellitus. Finally, although less probative because of a lack of rationale and less conclusive nature, the October 2007 opinion by the Veteran's VA primary care doctor also supports the May 2012 VA examiner's conclusions. 

As the nexus element for service connection is not established for the current heart disability, the claim fails. See Shedden, 381 F.3d at 1167. The benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). The claim is denied. 




Hypertension

The Veteran's contentions regarding his hypertension claim are largely the same as those for his heart disability claim (see October 2007 statement and February 2008 notice of disagreement). In April 2008, his wife, in mentioning that the Veteran had panic attacks, noted that in January 2008 his blood pressure was over 197 and he had to go to the emergency room. She thought he was having heart attack, but his chest pains were just due to high blood pressure. At the December 2011 Board hearing, the Veteran stated he was diagnosed with hypertension in 1972 or 1973 while being hospitalized for a stomach disability at VA. (Transcript, p 11.) He had never asked anyone if hypertension could be secondary to PTSD. (Transcript, p 12.) 

Service treatment records show the Veteran's blood pressure was 104/60 at enlistment in September 1965 and 122/84 at separation in October 1969. There were no diagnoses of hypertension in service. 

Post-service records show that in May 1970 the Veteran received treatment at a VA hospital for gastritis. His blood pressure was slightly high; 140/80. In October 1975, a VA hospital summary showed his blood pressure was lower (115/70) while he received treatment for pancreatitis. In December 1997, a VA problem list noted hypertension, as did a July 1998 VA record. In January 2003, a VA primary care record showed a diagnosis of benign essential hypertension. During treatment for a MVA in August and September 2006, RCRMC: records noted he was on an anti-hypertension medication and had a history of hypertension. 

In May 2008, a VA examination report for diabetes mellitus noted that hypertension was not aggravated by diabetes mellitus. At a May 2009 VA examination for diabetes mellitus, the Veteran stated he had a diagnosis of hypertension and that he was first told about elevated blood pressure in his early 20s, but was only treated the past 10 years. The examiner noted the hypertension was diagnosed prior to the diabetes mellitus and there was no evidence of aggravation from the type II diabetes mellitus. 

The same month as the Board hearing, a December 2011 VA primary care phone note showed the Veteran's wife called and asked his primary care doctor to write a letter stating that PTSD issues resulted in hypertension or are correlated. The primary care physician stated that he did not agree that PTSD issues resulted in hypertension or that the two disabilities were correlated. Instead, he stated they were separate diagnoses. 

In May 2012, the Veteran received a VA examination regarding hypertension. It was noted that his blood pressure was in control on medication. The examiner stated that there was no medical literature that confirmed chronic hypertension as being directly related to PTSD. He noted that essential hypertension had not been related to anxiety or neurosis. Although, he stated, it was known that stress can transiently elevate blood pressure in all individuals, this was a normal response to catecholamine release and such temporary elevation did not aggravate or cause the underlying condition of hypertension. There was a massive amount of literature correlating smoking and hypertension. Therefore, he concluded, it was not at least as likely as not that hypertension was aggravated or caused by SC PTSD. The examiner also noted that hypertension was not a presumptive disability and was diagnosed more than 25 years after service; it was not at least as likely as not that it was caused by service. 

The Board does not find evidence that hypertension manifested itself to a compensable degree within one year of service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. The Board relies mainly on the May 2012 VA examination report in concluding that there is a lack of evidence showing a relationship between service and hypertension or PTSD and hypertension. The examiner reviewed the file, interviewed the Veteran and explained the conclusion reached relying on medical science. Although the Veteran seems to assert that his PTSD caused his smoking, there is no medical support for this assertion. To a lesser degree, the Board also relies on the negative opinion of the treating VA physician's supporting opinion that there was no relationship between PTSD and hypertension (this opinion lacks detail and rationale). Finally, although the Veteran does not specifically allege it anyway, the Board also relies on the May 2008 and 2009 opinions in finding that there is no relationship between service-connected diabetes mellitus and hypertension. 

The nexus element for service connection is not established for hypertension and the claim fails. See Shedden, 381 F.3d at 1167. The benefit of the doubt rule is not for application and claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Sleep apnea

The Veteran contended in his June 2007 claim that sleep apnea and/or sinus problems were due to exposure to herbicides. In a May 2008 statement, his wife asserted he had sleep apnea symptoms, but did not describe them. At the December 2011 Board hearing, the Veteran stated he had surgery related to his sleep apnea. (Transcript, p 13.) He had nose surgery in the late 1990s. (Transcript, p 14.) No one had linked his PTSD to sleep apnea. (Transcript, p 14.) 

Regarding competency, the Veteran is competent to report being tired as a possible symptom of sleep apnea, but as he is not conscious during sleep, he is not competent report symptoms that occur while sleeping. 38 C.F.R. § 3.159(a)(2). His wife would be competent to report snoring and other symptoms, but has not done so. Id. The Veteran is competent and credible in reporting his nasal surgery and the lack of a nexus as both are confirmed by a review of the record. 

Service treatment records do not show diagnoses for, symptoms of or complaints for sleep apnea. 

Post-service records show that in June 1997 the Veteran went to see a VA Ear, Nose and Throat (ENT) doctor but that he did not have symptoms of sleep apnea. The assessment was nasal obstruction, possible obstructive sleep apnea. In August, a record detailing his medical history showed the Veteran complained of nasal obstruction and snoring; he denied symptoms of sleep apnea. The anesthesia form from the same month described the planned uvulopalatophargngoplasty (UUUP) and septoplasty. The plan was to cut out a small portion of the soft palate and uvula and straighten the nasal septum. The operative report showed a postoperative diagnosis of snoring and nasal obstruction. The procedure to be performed was septoplasty. The discharge summary stated the reason for surgery was snoring and nasal obstruction for many years. He was unresponsive to medication. There were no symptoms of breath holding, excessive daytime somnolence or other indicators of sleep apnea. 

Records after that operation noted diagnoses of sleep apnea (see January and July 2003 VA primary care records and September 2006 RCRMC records). 

In May 2012, the Veteran received a VA examination for sleep apnea. It was noted that the Veteran stated in 1996 he was told by VA he had a sleep apnea and scheduled for surgery. He had sinus surgery and his uvula removed. He continued to have problems stopping breathing and difficulty sleeping. He took sleep medication. He had persistent daytime hypersomnolence. No sleep study was performed. The Veteran's August 1997 operation was noted. 

The examiner explained that sleep apnea occurs when the muscles in the back of the throat relax and the airway narrows or closes as one breathes in and breathing momentarily stops. This may lower the oxygen in the blood or the brain may fail to transmit signals to the breathing muscles. This was a physical condition that was not affected by anxiety, depression or PTSD. Such mental disorders can cause insomnia, bad dreams and affect sleeping patterns and habits. There was no documentation to indicate that PTSD was a cause of actual sleep apnea. Therefore, it was less likely than not that sleep apnea was aggravated or caused by service-connected PTSD. The examiner also noted that sleep apnea was not a presumptive disability and was diagnosed more than 25 years after service; it was less likely than not that it was caused by service. 

Sleep apnea is not a presumptive disability. Notwithstanding the foregoing presumptive provisions, a claimant is not precluded from establishing service connection with proof of direct causation instead of via a presumption. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). In this case, there is no evidence in the file to suggest that exposure to herbicide causes sleep apnea-even the Veteran changed his theory regarding the etiology of the sleep apnea. 

The Board relies on the May 2012 opinion in coming to the conclusion that there is no nexus between sleep apnea and service or any current service-connected disability. The examiner reviewed the file and provided a rationale that is undisputed by the evidence in the file. 

To the extent, however, the Veteran has sleep symptoms caused by PTSD, these symptoms are already being compensated under 38 C.F.R. § 4.130 (noting symptoms of "sleep impairment"). These symptoms cannot be compensated further as there is a prohibition on pyramiding. See 38 C.F.R. § 4.14 (2013). 

The nexus element for service connection is not established for sleep apnea. See Shedden, 381 F.3d at 1167. The benefit-of-the-doubt rule is not for application and claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Broken Left Wrist

The Veteran originally filed a claim in May 1970 for a fractured left wrist. This claim was denied administratively in August 1970 by the RO because the Veteran failed to report to a VA examination. Given the administrative nature of the denial, the Board will adjudicate this claim not as a new and material claim but on an original basis. 

The Veteran contended in June 2007 that he broke his left wrist in November 1965 and received treatment at Camp Pendleton, California. In his February 2008 notice of disagreement, he asserted that this incident should be documented in service treatment records. At the December 2011 Board hearing, the Veteran stated that while he was in the military he broke his wrist. (Transcript, p 15.) It was casted in 1965 just before deployment to Vietnam. (Transcript, p 16.) He never sought treatment for it after service. (Transcript, p 18.) 

Service treatment records show the upper extremities were normal upon enlistment in September 1965. In June 1966, a service treatment record showed the Veteran fractured his right metacarpal or carpal (emphasis added). In July 1966, the cast was removed, the right wrist was X-rayed and a healed fracture was shown. In September 1969, a service treatment record showed the Veteran had punctured the web of his left hand. The X-ray was negative for fracture and it was sutured. Follow up records show treatment, but by the time of the October 1969 RME, a clinical evaluation of the upper extremities was normal. 

Post-service records show in May 1970, while receiving treatment for gastritis at a VA hospital, the Veteran reported that while in service he had a fracture of the left wrist, even though the service treatment records show it was the right wrist. In May 2009, a VA examination report for diabetes mellitus shows that in describing neurological symptoms for service-connected peripheral neuropathy, he stated he dropped things when he was carrying them with his hands and had decreased sensation. 

The May 2012 VA examination report stated that the Veteran reported having a left wrist injury and/or fracture. He stated that his left wrist would go numb at night when the Veteran slept. He dropped things and had wrist pain. X-rays showed no degenerative or traumatic arthritis was documented in the left wrist; there was arthritis of the right wrist. The examiner stated that the X-rays showed no current left wrist disability; therefore there was no need for an opinion. 

The Board finds that the service treatment records show the Veteran was treated for his right, not left, wrist in service. This is consistent with the finding of arthritis in the right and not left wrist by X-ray. It is inconsistent, however, with the Veteran's report of pain in his left wrist. It also appears the Veteran's left wrist pain is similar to his already service-connected upper extremity peripheral neuropathy. 

In this case, the Veteran appears to sincerely believe his recollection as to what happened in service over forty years ago. This testimony, however, is at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian. As a result, the Board assigns greater weight to the May 2012 VA opinion consistent with the service treatment records, which were created closer to the time of the incident in question and are consistent with the current diagnostic evidence. 

As first element of service connection is not established, the second and third are irrelevant. Shedden, 381 F.3d at 1167. The benefit-of-the-doubt rule is not for application and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

For the entire time period on appeal, a 50 percent rating for PTSD is awarded. 

Service connection for a heart disability is denied.

Service connection for hypertension is denied. 

Service connection for sleep apnea is denied. 

Service connection for a broken left wrist is denied. 



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


